Name: Commission Regulation (EC) No 320/94 of 10 February 1994 implementing Regulation (EC) No 3257/93 allocating the Community quantitative import quota for unwrought aluminium originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2. 94 Official Journal of the European Communities No L 41 /37 COMMISSION REGULATION (EC) No 320/94 of 10 February 1994 implementing Regulation (EC) No 3257/93 allocating the Community quantitative import quota for unwrought aluminium originating in Armenia, Azerbaijan, Belarus , Georgia, Kazakhstan , Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Estonia, Latvia and Lithuania Whereas the Community reserve should be allocated among Member States pursuant to Article 1 (2) of Regula ­ tion (EC) No 3531 /93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administra ­ tion Committee established by Article 10 of Regulation (EEC) No 1023/70, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ('), and in particular Articles 2 and 11 thereof, Whereas Commission Regulation (EC) No 3257/93 (2) amending and extending Commission Regulation (EEC) No 2227/93 (3) which imposes quantitative restrictions on imports of unwrought aluminium falling within CN codes 7601 10 00 and 7601 20 10 originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan , Turkmenistan, Ukraine, Uzbekistan, Estonia, Latvia and Lithuania, established a global quantitative Community quota of 45 000 tonnes ; Whereas, in Regulation (EC) No 3531 /93 (4), the Commis ­ sion distributed this quota among the Member States on the basis of traditional trade flows by subdividing it into two allocations, one of 38 250 tonnes (distributed on the adoption of the abovementioned Regulation) and the other of 6 750 tonnes which is the Community reserve to be allocated at a later date, to meet demand from those who are not traditional importers ; Whereas following the transfer by some Member States of unused quantities from the first allocation, the Commu ­ nity reserve stands at 12 947 tonnes ; Article 1 The Community reserve shall be allocated among Member States according to the method set out in the Annex. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 28 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1994 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 124, 8 . 6 . 1970, p. 1 . (2) OJ No L 293, 27. 11 . 1993, p . 40 . O OJ No L 198, 7. 8 . 1993 , p. 21 . (4) OJ No L 321 , 23. 12. 1993, p . 4. No L 41 /38 12. 2. 94Official Journal of the European Communities ANNEX Distribution among the Member States of unwrought aluminium (12 974 tonnes) (tonnes) Member State Quota France 0 Belgium/Luxembourg 246 Netherlands 4 780 Germany 4 910 Italy 1 558 United Kingdom 581 Ireland 0 Denmark 0 Greece 537 Portugal 60 Spain 302